SANBORN, Circuit Judge.
The judgment in this case was rendered on November 23, 1891. The writ of error was sued out on June 14, 1892. This court has no jurisdiction of this case, since more than six months intervened between the entry of the judgment and the day on which the writ of error was sued out. U. S. v. Baxter, 51 Fed. Rep. 624, 2 C. C. A. 410; Brooks v. Norris, 11 How. 207; *23Scarborough v. Pargoud, 108 U. S. 567, 2 Sup. Ct. Rep. 877; Cummings v. Jones, 104 U. S. 419; Mussina v. Cavazos, 6 Wall. 355, 360. Moreover, the assignment oí errors was not hied until June 11,1892, which was more than six months after the judgment was rendered. U. S. v. Goodrich, 54 Fed. Rep. 21, (decided this day.) The writ of error is accordingly dismissed.